Citation Nr: 0934169	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as secondary to service-connected disability.  

(The issue of entitlement to an increased rating for tinea 
cruris is the subject of a separately issued decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Jose Juarbe, M.D.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from May 1978 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).  In January 2001, a hearing was held at the RO before 
the undersigned Veterans Law Judge.  

The Board denied the claim in a decision of May 2002.  
However, the decision was vacated by the United States Court 
of Appeals for Veterans Claims (Court) pursuant to a Joint 
Motion.  The Board subsequently remanded the case for 
additional action in February 2004 and May 2008.  The case 
has now been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed or aggravated a 
psychiatric disorder as a result of his service-connected 
disabilities, particularly his service-connected back 
disorder and associated disabilities.  He has established 
service connection for neurogenic bowel control dysfunction, 
rated as 100 percent disabling; status post lumbar 
laminectomy with lumbar paravertebral myositis, rated as 60 
percent disabling; neurogenic bladder, rated as 60 percent 
disabling; tinea cruris, rated as 10 percent disabling; and 
erectile dysfunction, rated as noncompensably disabling.  

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The duty to assist requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

The Veteran has presented testimony that the service-
connected spine disabilities caused depression.  The Veteran 
has also presented private medical opinions which are to the 
effect that the Veteran's psychiatric problems were caused or 
aggravated by his service-connected back disorder; however, 
the opinions do not provide any substantial explanation of 
the underlying basis for such an opinion.  In a letter dated 
in March 2009, the Veteran's attorney argued that at a 
minimum, the private opinions are sufficient to trigger the 
VA's duty to assist to provide a new medical opinion.  

The Veteran was afforded VA examinations in July 1997, June 
1998, and October 2000, and the examiners essentially 
concluded that his nervous condition was not secondary to his 
service-connected lumbar spine condition.  Significantly, 
however, the Veteran subsequently established service 
connection for additional severe disabilities, such as the 
100 percent disabling neurogenic bowel control dysfunction, 
the 60 percent disabling bladder control dysfunction, and the 
noncompensably disabling erectile dysfunction.  As a result, 
the July 1997, June 1998 and October 2000 VA opinions are no 
longer valid.  

Therefore, the Board concludes that an examination is 
required to determine the likelihood that the current 
psychiatric problems are related to service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of determining the etiology of his current 
psychiatric problems.  The claims file 
must be made available for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether the Veteran's service-connected 
disorders caused or aggravated a 
psychiatric disorder.  The report should 
address (1) the baseline severity of any 
non-service-connected lumbar spine disease 
or injury; (2) the increased 
manifestations (if any) which are 
proximately due to or the result of the 
service-connected disabilities; and (3) an 
explanation of the basis for the opinion.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




